Citation Nr: 1739985	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO in January 2017.  A transcript of the hearing is of record. 


FINDINGS OF FACT

The Veteran meets the schedular requirement for TDIU, and his service-connected PTSD and hearing loss renders him unemployable.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

In terms of the Veteran's educational background, the record shows that he has a 12th grade education.  See VA PTSD examination report dated in October 2010.  His work history shows that he retired in October 2002 after performing factory work for 30 years, and also worked part time as a dishwasher and prep cook for nine years until March 2011.  As far as the impact of the Veteran's service-connected disabilities on his employment, the Veteran testified in January 2017 that he had trouble hearing the machinery at work which presented a safety issue and that he was also unable to hear people who talked to him from behind.  He added that he could not hear when his name was called on the loudspeaker.  He said that he washed dishes, but was not able to be a cook because he could not hear the servers ring the bell when they put an order in.  Regarding his PTSD, the Veteran testified that he cannot be around people that much and had a hard time at work with this and always just kept to himself.

Turning to the merits of the issue before the Board, the Veteran is service-connected for PTSD rated 30 percent disabling, bilateral hearing loss rated 60 percent disabling, tinnitus rated 10 percent disabling, and diabetes mellitus, type II, rated 20 percent disabling.  His combined rating is 80 percent.  He thus meets the schedular requirements for TDIU.  38 C.F.R. § 4.16 (a).

With respect to whether the Veteran is unemployable due to his service-connected disabilities, the record contains various medical opinions that show that his service-connected disabilities impact his employment.  In this regard, a PTSD examiner in November 2011 reported that the Veteran had recently stopped working as a dishwasher and prep cook where he had worked for nine years due to a cut in his hours.  He opined that it was more likely than not that the Veteran could maintain gainful employment as long as it was of a similar arrangement as to what he had done before, i.e., working as a dishwasher and prep cook at a tavern where his interaction is with a small number of other staff whom he knows well.  There is also the summary opinion of a VA audiologist in November 2011 who opined that based on the severity of the Veteran' s hearing loss and word recognition scores in the left ear, his hearing loss would have a moderate impact on his ability to engage in substantially gainful employment.  Lastly, there is the opinion of a VA examiner in March 2012 who reported in the affirmative that the Veteran's DM, II, impacted the Veteran's ability to work.

Evidence of record supporting the Veteran's claim includes a letter from the Veteran's treating psychologist who commented on the combined effects of the Veteran's PTSD and hearing loss in February 2016.  In this regard, he reported that the Veteran's PTSD factors contributed to a generalized reduction in stress tolerance that was only exacerbated by his hearing loss.  He explained that the Veteran had chronic insomnia that exacerbated his irritability, his recurring depression with suicidal thoughts, and his hypervigilance around groups of any size, which made it difficult for him to adjust in even familiar settings.  He concluded by opining that due to these noted behaviors, it was unlikely that the Veteran could successfully adjust to any typical working environment.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Given the Veteran's educational background and his occupational history, and the impact that each of his service-connected disabilities have on his ability to work, notably his hearing loss and PTSD, as well as the February 2016 VA psychologist's opinion, the Board finds that the Veteran is precluded from obtaining and maintaining any form of gainful employment due to the combined effects of his service-connected PTSD and hearing loss.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to a TDIU rating is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


